ConNoe, J.,
concurring: The only question presented for our decision by the appeal in this case, is, whether the General Assembly of this State has the power to declare, by statute, that “it shall be unlawful for any person, firm or corporation to make, draw, utter, or issue and deliver to another any check or draft on any bank or depository for the payment of money or its equivalent, knowing at the time of making, drawing, uttering, issuing and delivering such check or draft as "aforesaid, that the maker, or drawer thereof, has not sufficient funds on deposit in, or credit with such bank or depository with which to pay the same upon presentation,” and to prescribe that “any person, firm, or corporation violating any provision of this act shall be guilty of a misdemeanor.”
The policy or impolicy of this statute is, manifestly, not for the consideration of this Court. Our jurisdiction, which is derived from and limited by the Constitution of this State (Art. IY, sec. 8) does n.ot extend to or embrace matters of policy, these being exclusively within the power of the General Assembly, with whom all legislative authority is vested (Art. II, sec. 1) subject only to restrictions imposed by the people of North Carolina, in the State Constitution and by the people of the United States in the Federal Constitution. S. v. Revis, 193 N. C., 192; S. v. Lewis, 142 N. C., 626. It is only when the General Assembly undertakes to exceed its legislative authority as restricted by the Constitution, *510either of the State or of the United States, that this Court has or assumes jurisdiction to adjudge its statutes invalid for want of power to enact the same.
In these instances, which have been rare, it is within the power as well as the duty of this Court to exercise its jurisdiction, and thus to perform one of the highest and most delicate functions of the judicial department of a government founded upon a written Constitution. Person v. Doughton, 186 N. C., 125. In the rare instances in which this Court has been called upon to perform this function, it has ever been mindful of the words of Gastón, J., in his opinion, written in 1838, in the case of C. v. Manuel, 20 N. C., 144. The question presented for decision in that case was the same as that which we are now called upon to decide. He says: “Every case seriously questioning the constitutionality of a statute is entitled to the most deliberate consideration, because it invokes the exercise of the highest and most delicate function which belongs to the Judicial Department of the Government. The case before us not only seriously raises this question, but raises it upon grounds so plausible at least, if not so strong, as to render a full examination of them a task of some difficulty. We have therefore felt it our duty to examine the question with diligence and care, and if the conclusion to which we have arrived be not right, the error will not have resulted from the omission of our best efforts to form a correct judgment.” This task has been so well and fully performed for the Court by Justice Adams in this case that but little remains to be said in support of our decision. But for the vigor with which our brethren, who find themselves unable to concur in the decision, support their dissents, and but for the earnestness with which they express their views, I should be content to say no more, confident that our decision is fully supported by the authorities, and is in full accord with well-settled principles of law.
The power of the General Assembly, in the exercise of its legislative authority, to prohibit by statute an act or acts, therein defined as a crime, and to prescribe punishment for the violation of such statute, is inherent. 16 C. J., p. 60, sec. 14. Such power is limited, with respect to any particular statute and also with respect to the punishment to be inflicted upon one who violates the same, only by constitutional restrictions. Wherever by reason of changes in social conditions, the General Assembly deems an act or acts, theretofore not prohibited by statute, hurtful to the public, and mischievous in effect, it not only has the power, but it is its manifest duty to declare such act or acts unlawful, and to prohibit the doing of the same by statute, in which punishments are prescribed for its violation. It is provided in the Constitution of-this State that in order that grievances may be redressed, and the laws amended and strengthened, elections shall be often held (Art. I, *511sec. 28) and that tbe General Assembly shall meet in regular session, biennially. These provisions are in accord with a sound principle of government. Eeference to chapter 82, of the Consolidated Statutes of 1919, entitled “Crimes and Punishments,” and amendments thereto, and to the Public Laws, since enacted and published, will disclose that the General Assembly has exercised this power, and performed this duty. Many acts are now defined as crimes and punished as such, which under social conditions which formerly obtained in this State, were done with impunity. But for this power which the General Assembly exercises in its best judgment, with ultimate responsibility only to the people of the State, the criminal law would be static, and not progressive, as it is and should be.
It is said, however, that the General Assembly was without power to enact chapter 62, Public Laws 1927, entitled “An act to prevent the giving of worthless checks,” because the enforcement of said statute against one who shall violate its provisions, will result in imprisonment for debt, contrary to the provisions of section 16 of Article I of the Constitution, which declares that “there shall be no imprisonment for debt-in this State, except in cases of fraud.” It is conceded, of course, that the word “fraud” does not appear in this statute. If, however, the validity of the statute depends upon whether it shall be construed as requiring that a fraudulent intent be proved before there can be a conviction, and punishment by fine or imprisonment (C. S., 4173, S. v. Manly, 95 N. C., 661), this objection is not upon sufficient grounds to require us to hold that the statute is void. The act which is made unlawful, and defined as a misdemeanor, is the giving of a check, with knowledge at the time of giving, that the drawer has not Sufficient funds on deposit in or credit with the bank for the payment of the same. A check is defined in Trust Co. v. Bank, 166 N. C., 112, in the opinion of Walker, J., as “a written order on a bank or banker, purporting to be drawn against a deposit of funds, for the payment, at all events, of a sum of money to a certain person named therein, or to him or his order, or to bearer, and payable on demand.” A check is a bill of exchange drawn on a bank, payable on demand. C. S., 3167. It is, on its face and by its very nature, a representation to every person who may take it or deal with it, as payee, endorsee or holder, that funds have been provided by deposit or by credit with the drawee bank, for its payment on presentation. In law, as well as in every-day business, there is a representation, not only that the drawee bank will pay the check upon due presentation, but also that funds are in its handsj or that credit has been arranged with it, for such payment. The representations, express or implied, made by the drawer of a check on a bank or banker include more than the representations made by the drawer of a draft on a drawee, who is not *512a bank or banker; the latter engages with the payee and successive holders only that the draft will be accepted or paid, or both, by the drawee, while the former represents that he has funds with the drawer out of which the check will be paid, at all events. While there is no distinction in the ultimate liability of the drawer of a check on a bank, or banker, and the drawer of a draft upon one who is neither, there is a distinction, recognized in the business world between the representations made by such drawers. The statute involved in this action recognizes this distinction, and it may well be held that in prescribing punishment by fine or imprisonment for its violation, it comes within the exception to the principle contained in section 16 of Article I of the Constitution. There can be no conviction, resulting in punishment by imprisonment, for the violation of this statute, without proof, not only that the accused gave the check, but also that he knew that the representation that he made thereby was false. The giving of the check with such knowledge is a fraud for which a defendant in a criminal action, who has been duly convicted, may be punished by imprisonment, without impinging upon the sound and just principle stated in section 16 of Article I of the Constitution.
This principle was included in our bill of rights, and has remained therein, not as a limitation upon the power of the General Assembly with respect to the enactment of criminal statutes, with adequate provisions therein for the punishment of those who violate them, but for the purpose of prohibiting the issuance of executions against the person, as allowed at common law, upon judgments recovered by creditors against debtors. It was the evil flowing from the issuance of such executions that the people of North Carolina thereby declared should cease. At common law executions in actions where money only was recovered as a debt or damages for the breach of a contract, were of five sorts: (1) against the body of the defendant; (2) against his goods and chattels; (3) against his goods and the profits of his land; (4) against his goods and the possession of his land; and (5) against all three, his body, land and goods. Blk. Com. Yol. Ill, ch. XXVI. The first of these executions was by writ of capias ad, satisfaciendum. This latter writ is said_ by Blackstone to be an execution of the highest nature, inasmuch as it deprives a man of his liberty till he makes the satisfaction awarded. By means of this writ, a debtor could be imprisoned at the instance «of his creditor. Notwithstanding section 39 of the Constitution of North Carolina, adopted in 1776, such an execution was allowed in this State prior to 1868. However, since the adoption of the Constitution of 1868, containing section 16 of Article I, no judgment creditor has had the power to procure the arrest and imprisonment of his debtor by an execution against his person, on a judgment for debt arising out of contract, unless *513fraud was alleged and proved, witb respect to the debt. Statutes bave been enacted by the General Assembly and are now in full force in North Carolina, guaranteeing unfortunate debtors that they shall not be imprisoned solely because they are unable to pay their debts. In my opinion, no criticism can be justly made of the General Assembly of 1927, here or elsewhere, for that they have violated a fundamental provision of our bill of rights, by the enactment of chapter 62, Public Laws 1927. This statute, as is now held by this Court, is valid. It was enacted by the General Assembly in the exercise of its legislative authority for the protection of the public from an evil which it declared has arisen in North Carolina by reason of modern methods of doing business. The power of the General Assembly to enact the statute is not within the restrictions imposed thereon by constitutional provisions. I concur in the decision upon the question presented to the Court by this appeal.